Order filed, January 24, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00965-CV
                                 ____________

IN THE MATTER OF THE MARRIAGE OF MARY-OLGA LOVETT AND
            JOHN ROBERT LOVETT, JR., Appellant



                    On Appeal from the 308th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-23544


                                      ORDER

      The reporter’s record in this case was due January 02, 2017. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Karen DeShetler, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM